NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-30070

                Plaintiff-Appellee,             D.C. Nos.
                                                4:19-cr-00027-BMM-1
 v.                                             4:19-cr-00027-BMM

JEREMY DAVIS WING,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Brian M. Morris, District Judge, Presiding

                        Argued and Submitted May 7, 2021
                               Seattle, Washington

Before: CHRISTEN and BENNETT, Circuit Judges, and KOBAYASHI,** District
Judge.

      Jeremy Davis Wing (“Wing”) was convicted, after a jury trial, of one count

of Domestic Abuse by Habitual Offender, in violation of 18 U.S.C. § 117(a). The

sole issue on appeal is whether the district court committed reversible error in



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Leslie E. Kobayashi, United States District Judge for
the District of Hawaii, sitting by designation.
admitting two treating physicians’ testimony that Wing’s common-law wife,

Andrea Eagleman (“Eagleman”), said her husband was the person who attacked

her. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we review for an

abuse of discretion the district court’s application of the rule against hearsay. See

United States v. JDT, 762 F.3d 984, 1003 (9th Cir. 2014). We affirm.

      Prior to trial, the district court ruled that the physicians’ testimony would be

admissible, based upon Fed. R. Evid. 803(4) and case law addressing the

admissibility of similar testimony in sexual assault cases. See id. The district

court properly considered whether the testimony fell within a hearsay exception,

and the testimony at trial satisfied the Rule 803(4)(B) requirement that the

statement “describe[] . . . present symptoms or sensations; their inception; or their

general cause.” However, the district court erred when it applied the sexual assault

case law regarding the Rule 803(4)(A) requirement that the statement was “made

for — and [wa]s reasonably pertinent to — medical diagnosis or treatment[.]”

Eagleman’s statements identifying her husband as her attacker were not made in

the context of diagnosis or treatment for emotional and psychological injuries that

she suffered as a result of the assault, nor were they made as part of a discussion

about how she could prevent further domestic abuse.

      The district court’s error in the Rule 803(4)(A) analysis was harmless as to

the testimony of Navtejpal Kaholn, M.D., because his testimony established


                                          2
another medical purpose for the medical staff’s inquiries about the identity of an

assault victim’s attacker: the attacker’s identity provides insight about the extent of

the force that was used, which contributes to the assessment of the severity of the

injuries and the determination of whether there may be internal injuries. See

United States v. Hieng, 679 F.3d 1131, 1141–44 (9th Cir. 2012) (holding that it

was not necessary to reverse the improper hearsay analysis because the record

supported the admission of the statement under established hearsay exceptions).

Although Pedro Guzman, M.D., did not testify regarding the medical purpose for

Eagleman’s statement about her attacker’s identity, the admission of his testimony

about her statement was harmless because it duplicated Dr. Kaholn’s testimony.

See United States v. Lindsey, 634 F.3d 541, 553 (9th Cir. 2011) (holding that any

error in the admission of the statement was harmless because other witnesses

testified to the same point).

      The district court therefore did not commit reversible error when it admitted

Dr. Kaholn’s and Dr. Guzman’s testimony about Eagleman’s statements

identifying her husband as the person who assaulted her.

AFFIRMED.




                                           3